UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8225


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SAMMY RAY O’QUINN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:02-cr-00050-TDS-1; 1:04-cv-00251-TDS)


Submitted:    July 10, 2009                 Decided:   July 20, 2009


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sammy Ray O’Quinn, Appellant Pro Se.      Sandra Jane Hairston,
Assistant United Sates Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sammy Ray O’Quinn seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

relief on his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.                            The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of    appealability        will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).        A    prisoner      satisfies      this

standard   by    demonstrating           that   reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                            Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have   independently        reviewed      the   record   and

conclude      that    O’Quinn      has    not    made    the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and    argument     would    not    aid   the   decisional

process.

                                                                             DISMISSED



                                            2